People v Premnauth (2022 NY Slip Op 02564)





People v Premnauth


2022 NY Slip Op 02564


Decided on April 20, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
ROBERT J. MILLER
JOSEPH A. ZAYAS
DEBORAH A. DOWLING, JJ.


2018-09055
 (Ind. No. 102/17)

[*1]The People of the State of New York, respondent,
vAlbert Premnauth, appellant.


Patricia Pazner, New York, NY (Anna Jouravleva of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Sharon Y. Brodt of counsel; Michael Tadros on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Peter F. Vallone, Jr., J.), rendered July 18, 2018, convicting him of rape in the second degree, criminal sexual act in the second degree (two counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the Supreme Court providently exercised its discretion in denying his application for a missing witness charge. Under the circumstances of this case, the People demonstrated that the witness was unavailable (see People v Gonzalez, 68 NY2d 424, 428; People v Singleton, 186 AD3d 1412, 1413; People v Joseph, 161 AD3d 1105, 1105; People v Stepney, 42 Misc 3d 139[A], 2014 NY Slip Op 50170[U] [App Term, 2d Dept, 9th & 10th Jud Dists]).
BRATHWAITE NELSON, J.P., MILLER, ZAYAS and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court